EXHIBIT 10.1
 
FOURTH AMENDMENT TO LEASE AGREEMENT


THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this "Amendment") is made and entered
into as of March 27, 2013, by and between BRANDYWINE RESEARCH LLC, a Delaware
limited liability company ("Landlord"), and EMERGENT BIOSOLUTIONS INC., a
Delaware corporation ("Tenant").


A.            Landlord and Tenant are parties to a Lease Agreement (the
"Original Lease") dated June 27, 2006, as amended by a First Amendment to Lease
Agreement dated as of November 13, 2007, a Second Amendment to Lease Agreement
(the "Second Amendment") dated as of December 13, 2010, and a Third Amendment to
Lease Agreement (the "Third Amendment") dated as of February 27, 2012 (the
Original Lease as so amended is referred to herein as the "Current Lease"), for
the Premises containing approximately 41,409 rentable square feet of space
commonly known as Suites 220, 350 and 400 in the Building located at 2273
Research Boulevard, Rockville, Maryland 20850. The Current Lease as amended by
this Amendment is referred to herein as the "Lease".


B.            Landlord and Tenant wish to amend the Current Lease to extend the
Term upon the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Landlord and Tenant hereby agree as follows:


1.            Incorporation of Recitals; Definitions. The recitals set forth
above are hereby incorporated herein by reference as if set forth in full in the
body of this Amendment. Capitalized terms used but not otherwise defined in this
Amendment shall have the respective meanings given to them in the Current Lease.


2.            Early Termination Options.


(a)    Section 7(a) of the Third Amendment is hereby amended as follows: (i) the
date "December 31, 2013" in the second line is deleted and the date "January 31,
2014" is inserted in lieu thereof; (ii) the date "March 31, 2013" which occurs
twice is deleted and the date "April 30, 2013" is inserted in lieu thereof in
both occurrences; and (iii) the parenthetical "(as December 31, 2013)" in clause
(iii) is deleted and the parenthetical "(as of January 31, 2014)" is inserted in
lieu thereof.


(b)    Section 7(b) of the Second Amendment is hereby amended as follows: (i)
the date "December 31, 2013" in the second line is deleted and the date "January
31, 2014" is inserted in lieu thereof; (ii) the date "March 31, 2013" which
occurs twice is deleted and the date "April 30, 2013" is inserted in lieu
thereof in both occurrences; and (iii) the parenthetical "(as December 31,
2013)" in clause (iii) is deleted and the parenthetical "(as of January 31,
2014)" is inserted in lieu thereof.


(c)    The first two sentences of Section 35 of the Original Lease are hereby
deleted in their entireties and the following is inserted in lieu thereof:
"Tenant shall have a one-time right to terminate this Lease effective on January
31, 2014 provided Tenant: (i) is not then in default beyond any applicable
notice and cure period under this Lease; (ii) gives written notice of such
termination to Landlord no later than April 30, 2013; and (iii) pays to
Landlord, at the time of such termination notice, an amount equal to the
unamortized cost of the transaction, amortized over the initial Term of the
Lease on a straight-line basis at eight percent (8%) per annum interest
("Termination Payment")."


3.            Notices. Landlord's address for all notices required or permitted
to be given under the Lease shall be as follows:


Landlord:
Brandywine Research LLC
c/o Brandywine Realty Trust
Attn: Asset Manager
3141 Fairview Park Drive, Suite 200
Falls Church, VA 22042
With a copy to:
Brandywine Realty Trust
Attn:  Brad A. Molotsky, General Counsel
555 East Lancaster Ave., Suite 100
Radnor, PA 19087



4.            Effect of Amendment; Ratification. Landlord and Tenant hereby
acknowledge and agree that, except as provided in this Amendment, the Current
Lease has not been modified, amended, canceled, terminated, released, superseded
or otherwise rendered of no force or effect. The Current Lease is hereby
ratified and confirmed by the parties hereto, and every provision, covenant,
condition, obligation, right, term and power contained in and under the Current
Lease shall continue in full force and effect, affected by this Amendment only
to the extent of the amendments and modifications set forth above. In the event
of any conflict between the terms and conditions of this Amendment and those of
the Current Lease, the terms and conditions of this Amendment shall control. To
the extent permitted by applicable law, Landlord and Tenant hereby waive trial
by jury in any action, proceeding or counterclaim brought by either against the
other on any matter arising out of or in any way connected with the Lease, the
relationship of Landlord and Tenant, or Tenant's use or occupancy of the
Building, any claim or injury or damage, or any emergency or other statutory
remedy with respect thereto.


5.            Representations. Each of Landlord and Tenant represents and
warrants to the other that the individual executing this Amendment on such
party's behalf is authorized to do so. Tenant hereby represents and warrants to
Landlord that there are no defaults by Landlord or Tenant under the Current
Lease, nor any event that with the giving of notice or the passage of time, or
both, will constitute a default under the Current Lease.


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the date first above written.


 
LANDLORD:
 
BRANDYWINE RESEARCH LLC
 
 
 
 
 
By:       /s/ Michael J. Cooper
 
Name:  Michael J. Cooper
 
Title:    Senior Vice President, Senior Managing Director
 
Date:    3/27/2013



 
TENANT:
 
EMERGENT BIOSOLUTIONS INC.
 
 
 
 
 
By:       /s/ Robert G. Kramer
 
Name:  Robert G. Kramer
 
Title:    Executive Vice President and Chief Financial Officer
 
Date:    3/25/2013





